Order, Supreme Court, New York County (Louis B. York, J.), entered December 13, 2006, which, to the extent appealed from as limited by the briefs, granted plaintiffs’ motion for partial summary judgment on liability on their claim under Labor Law § 240 (1), unanimously affirmed, without costs.
*372Plaintiff worker was in the process of hoisting a two-ton structural piece from an elevated height to a platform. Before the piece could be placed and stabilized on the platform, the hoisting mechanism failed, causing injury to the worker. Under these circumstances, it is evident there was a violation of section 240 (1) (see e.g. Boyle v 42nd St. Dev. Project, Inc., 38 AD3d 404 [2007]). We further note the absence of evidence that the worker’s conduct was the .sole proximate cause of the accident. Concur—Tom, J.E, Andrias, Nardelli, Williams and Buckley, JJ.